Title: 1771. Monday June 10th.
From: Adams, John
To: 


       Took my Departure from Middleton, homewards, the same Way I went down. Very hot. Oated at Hartford, and reached Bissills of Winser, 23 Miles before Dinner, just as they had got their Indian Pudding and their Pork and Greens upon the Table, one quarter after 12. After Dinner attempted to cutt off an Angle, by striking over by Goshen, i.e. Ellington, to Kibbys at Somers, but lost my Way, and got bewildered among Woods and cross Paths, and after riding 10 Miles to no Purpose returned to Bissells, and took the old Rout to Enfield, excessive hot. Lodged at Peases. But passed a very restless uncomfortable Night. Overcome with Fatigue and inflamed with Heat I could not sleep. And my Meditations on my Pillow were unhappy.
      